IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
JARREAU A. AYERS,
Plaintiff,
v. | Civ. No. 19-1738-LPS

DELAWARE DEPARTMENT OF
JUSTICE, et al.,

Defendants.
MEMORANDUM ORDER

At Wilmington, this) (STay of June, 2021, having considered Plaintiffs requests for
counsel (D.I. 24, 27) and letter/motion for an extension of time to respond to Defendants’ motion
to dismiss (D.I. 27);

IT IS ORDERED that: (1) Plaintiffs requests for counsel (D.I. 24, 27) are DENIED
without prejudice to renew; (2) Plaintiffs motion for an extension of time (D.I. 27) is GRANTED
and he shall file a response to Defendants’ motion to dismiss on or before July : 7 2021,

(3) Plaintiff is placed on notice that his failure to timely file a response to the motion to dismiss will
result in dismissal of the case; and (4) the Clerk of Court is directed to provide Plaintiff a copy of
Defendants’ motion to dismiss and opening brief (D.I. 22, 23), for the following reasons:

Plaintiff Jarreau A. Ayers (“Plaintiff”) appears pro se and has been granted leave to proceed in
Jorma pauperis. (D.I. 4) His March 8, 2021 motion seeks counsel due to extreme circumstances
because he was diagnosed with COVID, placed on lockdown, and housed in a restrictive housing
unit. (D.I. 24) Plaintiff states that he is now afraid to be placed in a small unsanitized room that is
shared with other inmates who use the computer and who could be COVID positive. (Id).

On June 4, 2021, the Court ordered Plaintiff to file an answering brief to Defendants’

motion to dismiss that had been filed on February 19, 2021. (D.I. 27). On the same date, Plaintiff
filed another request for counsel and a motion to extend time to respond to the motion to dismiss.
(D.I. 27). Plaintiff explained that there was a mail delay in receiving the motion to dismiss and,

when Plaintiff sent the motion to the law library for a copy to show the Court the delay, the prison
lost Defendants’ brief. Plainuff provided documentation that the documents were indeed
musplaced. Plaintiff renews his request for counsel on the grounds that the issues are complex, the®
restraints placed upon him as an inmate, and due to the adverse effects of COVID-19 on Plainuffs
ability to read and properly focus. (Id).

A pro se litigant proceeding 7” forma pauperis has no constitutional or statutory nght to
representation by counsel. See Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011); Tabron v. Grace,
6 F.3d 147, 153 (ad Cir. 1993). However, representation by counsel may be appropriate under
certain circumstances, after a finding that a plainnff’s claim has arguable merit in fact and law.
Tabron, 6 F.3d at 155; see also See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296
(1989)(§ 1915(d) (now § 1915(e)(1)) does not authorize a federal court to require an unwilling
attorney to represent an indigent civil litigant, the operative word in the statute being “request.”).

After passing this threshold inquiry, the court should consider a number of factors when
assessing a request for counsel. Factors to be considered by a court in deciding whether to request a
lawyer to represent an indigent plaintiff include: (1) the merits of the plaintiffs claim; (2) the
plaintiffs ability to present his or her case considering his or her education, literacy, experience, and
the restraints placed upon him or her by incarceration; (3) the complexity of the legal issues; (4) the
degree to which factual investigation is required and the plaintiff's ability to pursue such
investigation; (5) the plaintiff's capacity to retain counsel on his or her own behalf; and (6) the
degree to which the case turns on credibility determinations or expert testimony. See Montgomery v.
Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at 155-56. The list is not exhaustive, nor

is any one factor determinative. Tabron, 6 F.3d at 157.
Assuming, solely for the purpose of deciding this motion, that Plaintiffs claims have merit in
fact and law, several of the Tabron factors militate against granting Se ict for counsel. After
reviewing Plaintiffs complaint, the Court concludes that the case is not so factually or legally
complex that requesting an attorney is warranted. In addition, Plaintiff has shown the ability to
represent himself in this case. In light of the foregoing, the Court will deny without prejudice to

renew Plaintiffs request for counsel. The Court will also give Plaintiff additional time to respond to

Defendants’ motion to dismiss and will order the Clerk of Court to provide Plaintiff with a copy of

LPL

HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

the motion and its supporting memorandum.
